UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 26, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For For 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Label and Eliminate GMO Ingredients in Products Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against 8 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 9 Pro-rata Vesting of Equity Awards Shareholder Against Against ABBVIE INC. Meeting Date:MAY 06, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H.L. Burnside Management For For 1.2 Elect Director Edward J. Rapp Management For For 1.3 Elect Director Roy S. Roberts Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 05, 2013 Record Date:JAN 16, 2013 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Luke S. Helms Management For For 1.2 Elect Director Sudhakar Kesavan Management For For 1.3 Elect Director William W. Steele Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AFLAC INCORPORATED Meeting Date:MAY 06, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director John Shelby Amos, II Management For For 1c Elect Director Paul S. Amos, II Management For For 1d Elect Director W. Paul Bowers Management For For 1e Elect Director Kriss Cloninger, III Management For Against 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Charles B. Knapp Management For For 1j Elect Director E. Stephen Purdom Management For For 1k Elect Director Barbara K. Rimer Management For For 1l Elect Director Melvin T. Stith Management For For 1m Elect Director David Gary Thompson Management For For 1n Elect Director Takuro Yoshida Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 24, 2013 Record Date:NOV 30, 2012 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Davis, III Management For For 1b Elect Director W. Douglas Ford Management For For 1c Elect Director Evert Henkes Management For For 1d Elect Director Margaret G. McGlynn Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Declassify the Board of Directors Shareholder Against For ALBEMARLE CORPORATION Meeting Date:MAY 07, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Willam H. Hernandez Management For For 1.2 Elect Director Luther C. Kissam, IV Management For For 1.3 Elect Director Joseph M. Mahady Management For For 1.4 Elect Director Jim W. Nokes Management For For 1.5 Elect Director James J. O'Brien Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Approve Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 01, 2012 Record Date:SEP 07, 2012 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terrell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 02, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Mollie Hale Carter Management For For 1.4 Elect Director Terell K. Crews Management For For 1.5 Elect Director Pierre Dufour Management For For 1.6 Elect Director Donald E. Felsinger Management For For 1.7 Elect Director Antonio Maciel Management For For 1.8 Elect Director Patrick J. Moore Management For For 1.9 Elect Director Thomas F. O'Neill Management For For 1.10 Elect Director Daniel Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 1.12 Elect Director Patricia A. Woertz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 15, 2013 Record Date:MAR 18, 2013 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director William L. Bax Management For For 1b Elect Director Frank E. English, Jr. Management For For 1c Elect Director J. Patrick Gallagher, Jr. Management For For 1d Elect Director Elbert O. Hand Management For For 1e Elect Director David S. Johnson Management For For 1f Elect Director Kay W. McCurdy Management For For 1g Elect Director Norman L. Rosenthal Management For For 1h Elect Director James R. Wimmer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 29, 2013 Record Date:DEC 07, 2012 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Henry P. Becton, Jr. Management For For 1.3 Elect Director Catherine M. Burzik Management For For 1.4 Elect Director Edward F. DeGraan Management For For 1.5 Elect Director Vincent A. Forlenza Management For For 1.6 Elect Director Claire M. Fraser Management For For 1.7 Elect Director Christopher Jones Management For For 1.8 Elect Director Marshall O. Larsen Management For For 1.9 Elect Director Adel A.F. Mahmoud Management For For 1.10 Elect Director Gary A. Mecklenburg Management For For 1.11 Elect Director James F. Orr Management For For 1.12 Elect Director Willard J. Overlock, Jr. Management For For 1.13 Elect Director Rebecca W. Rimel Management For For 1.14 Elect Director Bertram L. Scott Management For For 1.15 Elect Director Alfred Sommer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Rescind Fair Price Provision Management For For 5 Amend Omnibus Stock Plan Management For For BEMIS COMPANY, INC. Meeting Date:MAY 02, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David S. Haffner Management For For 1.2 Elect Director Holly A. Van Deursen Management For For 1.3 Elect Director David T. Szczupak Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 08, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robin J. Adams Management For For 1b Elect Director Robin S. Callahan Management For For 1c Elect Director David A. Roberts Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 03, 2013 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linnet F. Deily Management For For 1b Elect Director Robert E. Denham Management For For 1c Elect Director Alice P. Gast Management For For 1d Elect Director Enrique Hernandez, Jr. Management For For 1e Elect Director George L. Kirkland Management For For 1f Elect Director Charles W. Moorman, IV Management For For 1g Elect Director Kevin W. Sharer Management For For 1h Elect Director John G. Stumpf Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Carl Ware Management For For 1k Elect Director John S. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 6 Report on Offshore Oil Wells and Spill Mitigation Measures Shareholder Against Against 7 Report on Financial Risks of Climate Change Shareholder Against Against 8 Report on Lobbying Payments and Policy Shareholder Against Against 9 Prohibit Political Contributions Shareholder Against Against 10 Provide for Cumulative Voting Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 12 Require Director Nominee with Environmental Expertise Shareholder Against Against 13 Adopt Guidelines for Country Selection Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 16, 2012 Record Date:AUG 20, 2012 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald S. Adolph Management For For 1b Elect Director John F. Barrett Management For For 1c Elect Director Melanie W. Barstad Management For For 1d Elect Director Richard T. Farmer Management For For 1e Elect Director Scott D. Farmer Management For For 1f Elect Director James J. Johnson Management For For 1g Elect Director Robert J. Kohlhepp Management For For 1h Elect Director Joseph Scaminace Management For For 1i Elect Director Ronald W. Tysoe Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COHU, INC. Meeting Date:MAY 15, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Donahue Management For For 1.2 Elect Director Steven J. Bilodeau Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 10, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nikesh Arora Management For For 1b Elect Director John T. Cahill Management For For 1c Elect Director Ian Cook Management For For 1d Elect Director Helene D. Gayle Management For For 1e Elect Director Ellen M. Hancock Management For For 1f Elect Director Joseph Jimenez Management For For 1g Elect Director Richard J. Kogan Management For For 1h Elect Director Delano E. Lewis Management For For 1i Elect Director J. Pedro Reinhard Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Share Retention Policy For Senior Executives Shareholder Against Against DONALDSON COMPANY, INC. Meeting Date:NOV 16, 2012 Record Date:SEP 19, 2012 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William M. Cook Management For For 1.2 Elect Director Paul David Miller Management For For 2 Ratify Auditors Management For For DOVER CORPORATION Meeting Date:MAY 02, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David H. Benson Management For For 1b Elect Director Robert W. Cremin Management For For 1c Elect Director Jean-Pierre M. Ergas Management For For 1d Elect Director Peter T. Francis Management For For 1e Elect Director Kristiane C. Graham Management For For 1f Elect Director M.F. Johnston Management For For 1g Elect Director Robert A. Livingston Management For For 1h Elect Director Richard K. Lochridge Management For For 1i Elect Director Bernard G. Rethore Management For For 1j Elect Director Michael B. Stubbs Management For For 1k Elect Director Stephen M. Todd Management For For 1l Elect Director Stephen K. Wagner Management For For 1m Elect Director Mary A. Winston Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Reduce Supermajority Vote Requirement Shareholder Against For ECOLAB INC. Meeting Date:MAY 02, 2013 Record Date:MAR 05, 2013 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas M. Baker, Jr. Management For For 1.2 Elect Director Barbara J. Beck Management For For 1.3 Elect Director Leslie S. Biller Management For For 1.4 Elect Director Stephen I. Chazen Management For For 1.5 Elect Director Jerry A. Grundhofer Management For For 1.6 Elect Director Arthur J. Higgins Management For For 1.7 Elect Director Joel W. Johnson Management For For 1.8 Elect Director Michael Larson Management For For 1.9 Elect Director Jerry W. Levin Management For For 1.10 Elect Director Robert L. Lumpkins Management For For 1.11 Elect Director Victoria J. Reich Management For For 1.12 Elect Director Mary M. VanDeWeghe Management For For 1.13 Elect Director John J. Zillmer Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against EXXON MOBIL CORPORATION Meeting Date:MAY 29, 2013 Record Date:APR 04, 2013 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director U.M. Burns Management For For 1.4 Elect Director L.R. Faulkner Management For For 1.5 Elect Director J.S. Fishman Management For For 1.6 Elect Director H.H. Fore Management For For 1.7 Elect Director K.C. Frazier Management For For 1.8 Elect Director W.W. George Management For For 1.9 Elect Director S.J. Palmisano Management For For 1.10 Elect Director S.S. Reinemund Management For For 1.11 Elect Director R.W. Tillerson Management For For 1.12 Elect Director W.C. Weldon Management For For 1.13 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Study Feasibility of Prohibiting Political Contributions Shareholder Against Against 9 Adopt Sexual Orientation Anti-bias Policy Shareholder Against For 10 Report on Management of Hydraulic Fracturing Risks and Opportunities Shareholder Against Against 11 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against FAMILY DOLLAR STORES, INC. Meeting Date:JAN 17, 2013 Record Date:NOV 23, 2012 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For For 1.2 Elect Director Pamela L. Davies Management For For 1.3 Elect Director Sharon Allred Decker Management For For 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For For 1.10 Elect Director Harvey Morgan Management For For 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For 5 Adopt ILO Based Code of Conduct Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary T. Barra Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director James S. Crown Management For Against 1.4 Elect Director William P. Fricks Management For For 1.5 Elect Director Paul G. Kaminski Management For For 1.6 Elect Director John M. Keane Management For For 1.7 Elect Director Lester L. Lyles Management For For 1.8 Elect Director Phebe N. Novakovic Management For For 1.9 Elect Director William A. Osborn Management For For 1.10 Elect Director Robert Walmsley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Review and Assess Human Rights Policy Shareholder Against Against HILL-ROM HOLDINGS, INC. Meeting Date:MAR 08, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For For 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director John J. Greisch Management For For 1.5 Elect Director W August Hillenbrand Management For For 1.6 Elect Director William H. Kucheman Management For For 1.7 Elect Director Ronald A. Malone Management For For 1.8 Elect Director Eduardo R. Menasce Management For For 1.9 Elect Director Joanne C. Smith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 27, 2013 Record Date:DEC 21, 2012 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark C. DeLuzio Management For For 1.2 Elect Director F. Joseph Loughrey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alain J.P. Belda Management For Against 1.2 Elect Director William R. Brody Management For For 1.3 Elect Director Kenneth I. Chenault Management For For 1.4 Elect Director Michael L. Eskew Management For Against 1.5 Elect Director David N. Farr Management For For 1.6 Elect Director Shirley Ann Jackson Management For For 1.7 Elect Director Andrew N. Liveris Management For Against 1.8 Elect Director W. James McNerney, Jr. Management For For 1.9 Elect Director James W. Owens Management For For 1.10 Elect Director Virginia M. Rometty Management For For 1.11 Elect Director Joan E. Spero Management For For 1.12 Elect Director Sidney Taurel Management For For 1.13 Elect Director Lorenzo H. Zambrano Management For Against 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For 6 Require Independent Board Chairman Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against JOHN WILEY & SONS, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 25, 2012 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mari J. Baker Management For For 1.2 Elect Director Raymond W. McDaniel, Jr Management For For 1.3 Elect Director William B. Plummer Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 25, 2013 Record Date:FEB 26, 2013 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mary Sue Coleman Management For For 1.2 Elect Director James G. Cullen Management For For 1.3 Elect Director Ian E.L. Davis Management For For 1.4 Elect Director Alex Gorsky Management For For 1.5 Elect Director Michael M.E. Johns Management For For 1.6 Elect Director Susan L. Lindquist Management For For 1.7 Elect Director Anne M. Mulcahy Management For Against 1.8 Elect Director Leo F. Mullin Management For For 1.9 Elect Director William D. Perez Management For For 1.10 Elect Director Charles Prince Management For Against 1.11 Elect Director A. Eugene Washington Management For For 1.12 Elect Director Ronald A. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Screen Political Contributions for Consistency with Corporate Values Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For JOHNSON CONTROLS, INC. Meeting Date:JAN 23, 2013 Record Date:NOV 15, 2012 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David P. Abney Management For For 1.2 Elect Director Julie L. Bushman Management For For 1.3 Elect Director Eugenio Clariond Reyes-Retana Management For For 1.4 Elect Director Jeffrey A. Joerres Management For For 2 Ratify Auditors Management For For 3 Declassify the Board of Directors Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Provide Right to Act by Written Consent Shareholder Against For KID BRANDS, INC. Meeting Date:AUG 14, 2012 Record Date:JUN 28, 2012 Meeting Type:ANNUAL Ticker:KID Security ID:49375T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raphael Benaroya Management For For 1.2 Elect Director Mario Ciampi Management For For 1.3 Elect Director Frederick J. Horowitz Management For Withhold 1.4 Elect Director Hugh R. Rovit Management For Withhold 1.5 Elect Director Salvatore M. Salibello Management For Withhold 1.6 Elect Director Michael Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 09, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert E. Brunner Management For For 1b Elect Director Ralph W. Clark Management For For 1c Elect Director Robert G. Culp, III Management For For 1d Elect Director R. Ted Enloe, III Management For For 1e Elect Director Richard T. Fisher Management For For 1f Elect Director Matthew C. Flanigan Management For Against 1g Elect Director Karl G. Glassman Management For For 1h Elect Director David S. Haffner Management For For 1i Elect Director Joseph W. McClanathan Management For For 1j Elect Director Judy C. Odom Management For For 1k Elect Director Phoebe A. Wood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 21, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alvaro Garcia-Tunon Management For For 1.2 Elect Director John P. O'Leary, Jr. Management For For 1.3 Elect Director Jerry R. Whitaker Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MCDONALD'S CORPORATION Meeting Date:MAY 23, 2013 Record Date:MAR 25, 2013 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Walter E. Massey Management For For 1b Elect Director John W. Rogers, Jr. Management For For 1c Elect Director Roger W. Stone Management For For 1d Elect Director Miles D. White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Report on Pay Disparity Shareholder Against Against 5 Stock Retention/Holding Period Shareholder Against Against 6 Report on Human Rights Risk Assessment Process Shareholder Against Against 7 Report on Nutrition Initiatives and Childhood Obesity Concerns Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 23, 2012 Record Date:JUN 25, 2012 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Anderson Management For For 1.2 Elect Director Victor J. Dzau Management For Withhold 1.3 Elect Director Omar Ishrak Management For For 1.4 Elect Director Shirley Ann Jackson Management For For 1.5 Elect Director Michael O. Leavitt Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For For 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Adopt Majority Voting for Uncontested Election of Directors Management For For 5 Adopt Proxy Access Right Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For MERCURY GENERAL CORPORATION Meeting Date:MAY 08, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:MCY Security ID:589400100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Joseph Management For For 1.2 Elect Director Martha E. Marcon Management For Withhold 1.3 Elect Director Donald R. Spuehler Management For For 1.4 Elect Director Richard E. Grayson Management For For 1.5 Elect Director Donald P. Newell Management For For 1.6 Elect Director Bruce A. Bunner Management For For 1.7 Elect Director Christopher Graves Management For For 1.8 Elect Director Michael D. Curtius Management For For 1.9 Elect Director Gabriel Tirador Management For For 2 Approve Executive Incentive Bonus Plan Management For For NIKE, INC. Meeting Date:SEP 20, 2012 Record Date:JUL 23, 2012 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Increase Authorized Common Stock Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Report on Political Contributions Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 09, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter C. Browning Management For Withhold 1.2 Elect Director Clayton C. Daley, Jr. Management For For 1.3 Elect Director Daniel R. DiMicco Management For For 1.4 Elect Director John J. Ferriola Management For For 1.5 Elect Director Harvey B. Gantt Management For For 1.6 Elect Director Victoria F. Haynes Management For For 1.7 Elect Director Bernard L. Kasriel Management For For 1.8 Elect Director Christopher J. Kearney Management For For 1.9 Elect Director Raymond J. Milchovich Management For For 1.10 Elect Director John H. Walker Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Reduce Supermajority Vote Requirement for Amendments to the Certificate of Incorporation Management For For 5 Reduce Supermajority Vote Requirement for Amendments to the Bylaws Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Report on Lobbying Payments and Policy Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 03, 2013 Record Date:MAR 13, 2013 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Spencer Abraham Management For For 1.2 Elect Director Howard I. Atkins Management For For 1.3 Elect Director Stephen I. Chazen Management For For 1.4 Elect Director Edward P. Djerejian Management For For 1.5 Elect Director John E. Feick Management For For 1.6 Elect Director Margaret M. Foran Management For For 1.7 Elect Director Carlos M. Gutierrez Management For For 1.8 Elect Director Ray R. Irani Management For Against 1.9 Elect Director Avedick B. Poladian Management For For 1.10 Elect Director Aziz D. Syriani Management For Against 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Act by Written Consent Shareholder Against For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 24, 2013 Record Date:MAR 28, 2013 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy A. Dew Management For For 1.2 Elect Director John M. Dixon Management For For 1.3 Elect Director Dennis P. Van Mieghem Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR LTD. Meeting Date:APR 29, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:PNR Security ID:H6169Q108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director T. Michael Glenn Management For For 1b Elect Director David H. Y. Ho Management For For 1c Elect Director Ronald L. Merriman Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Discharge of Board and Senior Management Management For For 4a Ratify Deloitte AG as Statutory Auditors Management For For 4b Ratify Deloitte & Touche LLP as Auditors Management For For 4c Ratify PricewaterhouseCoopers as special auditors Management For For 5a Appropriation of Results for the Year Ended December 31, 2012 Management For For 5b Approve Conversion of Capital Contributions to Distribute an Ordinary Cash Dividend Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For PENTAIR, INC. Meeting Date:SEP 14, 2012 Record Date:JUL 27, 2012 Meeting Type:SPECIAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PEPSICO, INC. Meeting Date:MAY 01, 2013 Record Date:MAR 07, 2013 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Shona L. Brown Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Ian M. Cook Management For For 1.4 Elect Director Dina Dublon Management For For 1.5 Elect Director Victor J. Dzau Management For For 1.6 Elect Director Ray L. Hunt Management For For 1.7 Elect Director Alberto Ibarguen Management For For 1.8 Elect Director Indra K. Nooyi Management For For 1.9 Elect Director Sharon Percy Rockefeller Management For For 1.10 Elect Director James J. Schiro Management For For 1.11 Elect Director Lloyd G. Trotter Management For For 1.12 Elect Director Daniel Vasella Management For For 1.13 Elect Director Alberto Weisser Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PFIZER INC. Meeting Date:APR 25, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director M. Anthony Burns Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Frances D. Fergusson Management For For 1.5 Elect Director William H. Gray, III Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director Constance J. Horner Management For For 1.8 Elect Director James M. Kilts Management For For 1.9 Elect Director George A. Lorch Management For For 1.10 Elect Director Suzanne Nora Johnson Management For For 1.11 Elect Director Ian C. Read Management For For 1.12 Elect Director Stephen W. Sanger Management For For 1.13 Elect Director Marc Tessier-Lavigne Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Stock Retention/Holding Period Shareholder Against Against 5 Provide Right to Act by Written Consent Shareholder Against For PRAXAIR, INC. Meeting Date:APR 23, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 4 Ratify Auditors Management For For RLI CORP. Meeting Date:MAY 02, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director John T. Baily Management For For 1.4 Elect Director Jordan W. Graham Management For For 1.5 Elect Director Gerald I. Lenrow Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director Michael J. Stone Management For For 1.10 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:MAY 24, 2013 Record Date:APR 12, 2013 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David W. Devonshire Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Declassify the Board of Directors Management For For 4 Ratify Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 22, 2013 Record Date:MAR 26, 2013 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Sharon D. Garrett Management For For 1d Elect Director Michael J. Bush Management For For 1e Elect Director Norman A. Ferber Management For Against 1f Elect Director Gregory L. Quesnel Management For For 2 Amend Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For STATE STREET CORPORATION Meeting Date:MAY 15, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kennett F. Burnes Management For For 1b Elect Director Peter Coym Management For For 1c Elect Director Patrick de Saint-Aignan Management For For 1d Elect Director Amelia C. Fawcett Management For For 1e Elect Director Linda A. Hill Management For For 1f Elect Director Joseph L. Hooley Management For For 1g Elect Director Robert S. Kaplan Management For For 1h Elect Director Richard P. Sergel Management For For 1i Elect Director Ronald L. Skates Management For For 1j Elect Director Gregory L. Summe Management For For 1k Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STRYKER CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Howard L. Lance Management For For 1g Elect Director Kevin A. Lobo Management For For 1h Elect Director William U. Parfet Management For Against 1i Elect Director Ronda E. Stryker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SUPERIOR UNIFORM GROUP, INC. Meeting Date:MAY 02, 2013 Record Date:FEB 27, 2013 Meeting Type:ANNUAL Ticker:SGC Security ID:868358102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Sidney Kirschner Management For For 1.2 Elect Director Michael Benstock Management For For 1.3 Elect Director Alan D. Schwartz Management For Against 1.4 Elect Director Robin Hensley Management For For 1.5 Elect Director Paul Mellini Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Approve Omnibus Stock Plan Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 03, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Patricia C. Barron Management For For 1b Elect Director W. Kim Foster Management For For 1c Elect Director Jeffrey A. Graves Management For For 1d Elect Director James W. Zug Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE CHUBB CORPORATION Meeting Date:APR 30, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Election Of Director Zoe Baird Budinger Management For For 1b Election Of Director Sheila P. Burke Management For For 1c Election Of Director James I. Cash, Jr. Management For For 1d Election Of Director John D. Finnegan Management For For 1e Election Of Director Lawrence W. Kellner Management For For 1f Election Of Director Martin G. Mcguinn Management For For 1g Election Of Director Lawrence M. Small Management For For 1h Election Of Director Jess Soderberg Management For For 1i Election Of Director Daniel E. Somers Management For For 1j Election Of Director William C. Weldon Management For For 1k Election Of Director James M. Zimmerman Management For For 1l Election Of Director Alfred W. Zollar Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Consistency with Corporate Values and Report on Political Contributions Shareholder Against Against 5 Report on Sustainability Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 09, 2012 Record Date:AUG 10, 2012 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Angela F. Braly Management For For 1.2 Elect Director Kenneth I. Chenault Management For For 1.3 Elect Director Scott D. Cook Management For For 1.4 Elect Director Susan Desmond-Hellmann Management For For 1.5 Elect Director Robert A. McDonald Management For For 1.6 Elect Director W. James McNerney, Jr. Management For For 1.7 Elect Director Johnathan A. Rodgers Management For For 1.8 Elect Director Margaret C. Whitman Management For For 1.9 Elect Director Mary Agnes Wilderotter Management For For 1.10 Elect Director Patricia A. Woertz Management For For 1.11 Elect Director Ernesto Zedillo Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 6 Reduce Supermajority Vote Requirement Shareholder Against For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 29, 2013 Record Date:MAR 01, 2013 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Louis R. Chenevert Management For For 1b Elect Director John V. Faraci Management For For 1c Elect Director Jean-Pierre Garnier Management For For 1d Elect Director Jamie S. Gorelick Management For For 1e Elect Director Edward A. Kangas Management For For 1f Elect Director Ellen J. Kullman Management For For 1g Elect Director Marshall O. Larsen Management For For 1h Elect Director Harold McGraw, III Management For For 1i Elect Director Richard B. Myers Management For For 1j Elect Director H. Patrick Swygert Management For For 1k Elect Director Andre Villeneuve Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For W.W. GRAINGER, INC. Meeting Date:APR 24, 2013 Record Date:MAR 04, 2013 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director V. Ann Hailey Management For For 1.3 Elect Director William K. Hall Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director John W. McCarter, Jr. Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director Gary L. Rogers Management For For 1.9 Elect Director James T. Ryan Management For For 1.10 Elect Director E. Scott Santi Management For For 1.11 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 07, 2013 Record Date:APR 11, 2013 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Aida M. Alvarez Management For Against 1b Elect Director James I. Cash, Jr. Management For Against 1c Elect Director Roger C. Corbett Management For For 1d Elect Director Douglas N. Daft Management For For 1e Elect Director Michael T. Duke Management For Against 1f Elect Director Timothy P. Flynn Management For For 1g Elect Director Marissa A. Mayer Management For For 1h Elect Director Gregory B. Penner Management For For 1i Elect Director Steven S. Reinemund Management For For 1j Elect Director H. Lee Scott, Jr. Management For Against 1k Elect Director Jim C. Walton Management For For 1l Elect Director S. Robson Walton Management For For 1m Elect Director Christopher J. Williams Management For Against 1n Elect Director Linda S. Wolf Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Bylaws Call Special Meetings Shareholder Against For 6 Stock Retention/Holding Period Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against For 8 Disclosure of Recoupment Activity from Senior Officers Shareholder Against For WALGREEN CO. Meeting Date:JAN 09, 2013 Record Date:NOV 12, 2012 Meeting Type:ANNUAL Ticker:WAG Security ID:931422109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director Steven A. Davis Management For For 1d Elect Director William C. Foote Management For For 1e Elect Director Mark P. Frissora Management For For 1f Elect Director Ginger L. Graham Management For For 1g Elect Director Alan G. McNally Management For For 1h Elect Director Dominic P. Murphy Management For For 1i Elect Director Stefano Pessina Management For For 1j Elect Director Nancy M. Schlichting Management For For 1k Elect Director Alejandro Silva Management For For 1l Elect Director James A. Skinner Management For For 1m Elect Director Gregory D. Wasson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Awards Shareholder Against For WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 07, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director L. Robert Johnson Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/ LAURA F.
